Citation Nr: 1732528	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected asthma prior to December 18, 2008, and a rating in excess of 10 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for dextroscoliosis, claimed as arthritis and residual of back injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In November 2013, the Board remanded the claims for additional development and adjudicative action.

The Veteran testified in support of this claim during a hearing held at the RO before another Veterans Law Judge in April 2012.  That Veterans Law Judge is not available to participate in this case.  In June 2017, the Board advised the appellant of his right to testify at a new hearing.  The Veteran did not respond to this letter. Therefore, the Board will continue to adjudicate these claims.

The Board further notes that since the Veteran is claiming that he is unable to work due to symptoms associated with his service-connected asthma, the Board finds that he has raised an implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a non-service-connected pension has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Since the RO last considered this matter in the February 2017 Statement of the Case, additional relevant evidence has been associated with the record on appeal, including VA treatment records uploaded to Virtual VA where the Veteran reported on the current state of his asthma in June and August 2017.

The Veteran's substantive appeal in this case was received in September 2010. Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 20.1304 (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

